Per Curiam.

The question before this court is whether the improperly addressed application should be considered as filed with the Industrial Commission at the time it was received by an employee of the Bureau of Workmen’s Compensation, since that bureau was responsible for receipt and distribution of commission mail.
First, it is observed that the two-year filing requirement under consideration here appears in the commission’s Rule IC/WC-21-20(A), which was adopted pursuant to its rule-making authority under R. C. 4121.11 and 4121.13. It should also be noted that the commission, by Rule IC/WC-21-08(C)(1), specificially provides for the filing of applications by mail.
The Industrial Commission, as a matter of actual practice, has constituted the Bureau of Workmen’s Compensation its agent for mail receipt and distribution. It has made an actuality of R. C. 4121.121, which provides generally that “the Administrator of the Bureau of Workman’s Compensation shall be responsible for the discharge of all administrative duties imposed upon the Industrial Commission * * Thus, the commission has implemented its rule permitting filings by mail so that such filings are of necessity first received by a bureau employee.
As indicative of the attitude of the commission in that respect, one of the stipulations of the parties reads, in part: ‘ ‘ * * * once said mail * * * was received by * * * Henderson, it was in the possession of the Bureau of Workmen’s Compensation, which, under Section 4121.121 of the Revised Code of Ohio, was the administrative agent of the Industrial Commission of Ohio.”
The judgment of the Court of Appeals, allowing the writ of mandamus, is affirmed.

Judgment affirmed.

O’Neill, C.. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.